Banke, Judge.
Following a jury trial at which he was represented by appointed counsel, the defendant was convicted of aggravated assault. The same attorney was appointed to represent him on appeal. After docketing of the appeal, appointed counsel filed a motion seeking permission to withdraw on the ground that any appeal in this case would be wholly frivolous. He accompanied his motion with a brief in which he presented the facts and stated that a diligent search of the record revealed no errors on which an appeal could be based. The attorney had a copy of his motion and brief served on the defendant. Shortly thereafter, in response to the defendant’s written request, this court granted him a 20-day extension of time in which to retain counsel and file briefs and enumerations of errors, but none were filed.
The procedures followed by counsel for the appellant and by this court were in full compliance with the requirements established in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966). The court has reviewed the record and has also determined that no error was committed at trial and that the appeal is wholly frivolous. Accordingly, appointed counsel’s motion to withdraw is granted and the defendant’s appeal is dismissed. See Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976); Hampton v. State, 146 Ga. App. 447 (246 SE2d 457) (1978).

Appeal dismissed.


Deen, P. J., and Smith, J., concur.